     Case: 1:18-cv-08175 Document #: 46 Filed: 05/30/19 Page 1 of 1 PageID #:761

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                 Eastern Division

Kove IO, Inc.
                                   Plaintiff,
v.                                                  Case No.: 1:18−cv−08175
                                                    Honorable Rebecca R. Pallmeyer
Amazon Web Services, Inc.
                                   Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, May 30, 2019:


       MINUTE entry before the Honorable Rebecca R. Pallmeyer: Oral arguments heard
on pending motion to dismiss. Mailed notice. (etv, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
